IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 59 WM 2019
                                           :
                   Respondent              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
MICHAEL PRENTICE HANDLEY,                  :
                                           :
                   Petitioner              :


                                     ORDER



PER CURIAM

      AND NOW, this 24th day of October, 2019, the “Petition for Allowance of Appeal

Nunc Pro Tunc” is DENIED.